The opinion of the court was delivered
Per Curiam.
This suit is not to charge the separate estate of a married woman for necessary repairs or improvements there*86on. It is to recover a personal judgment against- the wife, for services in the general management of her business, without proof’ of an agreement of hers to 'pay therefor, and without evidence given or offered, showing the services were necessary. In some cases it has been held that a married woman may charge her real estate without an express agreement to pay, for work done or materials furnished at her request, in the necessary improvement of her separate estate.
The attempt here is to go further. It is to recover a personal judgment against her for, services not proven to have been necessary, and rendered tinder circumstances showing great doubt whether either party anticipated any pecuniary obligation to pay therefor. AVe :see no error in the rejection of evidence; nor in ordering or refusing to take off the compulsory non suit.
Judgment affirmed.